Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 1 of 6




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO

Civil Action No. _____

TURNKEY LINUX LTD., an Israeli Corporation,

                           Plaintiff,

                           v.

PRIVATE INTERNET ACCESS, INC.
formerly known as
London Trust Media Incorporated,
an Indiana Company,

                           Defendant.



                           COMPLAINT AND DEMAND FOR JURY TRIAL



                    For its Complaint, Plaintiff alleges as follows:

                                THE PARTIES, JURISDICTION AND VENUE

   1.       Plaintiff Turnkey Linux Ltd., (“Plaintiff” or “Turnkey”) is an Israeli company, having its

main place of business at Har Sinai St 24/1, Raanana 44307 Israel, is a company that is known for

software integration. The founders have a background specializing in Internet security and privacy.

   2.       On information and belief, Defendant London Trust Media Incorporated (“LTMI”) is an

Indiana company having its principal place of business at 150 5555 DTC Parkway Suite 360,

Greenwood Village, CO, 80111, USA, is a leading supplier of VPN software. LTMI now does business

using the name Private Internet Access, Inc. (“PIA”).

   3.       Venue is proper in this District because the Parties agreed at Paragraph 14 of the November



        Complaint                                        -1-
Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 2 of 6




12, 2017 Board Adviser Agreement (the “BAA”), attached hereto as Exhibit A, that “any action arising

out of this agreement shall be brought exclusively in a court of competent jurisdiction located in Denver

County, Colorado.

                                            JURISDICTION

   4.       There is diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(2), LTMI being an Indiana

corporation with a principal place of business in Denver Colorado and Plaintiff being an Israeli

Corporation. The amount at issue in this action is greater than $75,000.00.

                                      GENERAL ALLEGATIONS

   5.       Plaintiff incorporates the allegations in Paragraphs 1-9 above as though fully restated here.

   6.       Plaintiff is suing to obtain the full consideration that was promised by LTMI in a November

12, 2017 Board Advisory Agreement (the “BAA”). A true and correct copy of that agreement is

attached hereto at Exhibit A.

   7.       Pursuant to Article 13 of the BAA, the BAA can’t be amended, modified or waived except in

a writing signed by the parties.

   8.       Pursuant to Schedule 2 of the BAA, Turnkey is entitled, among other things, to a $6,000.00

per month retainer payment. In addition, pursuant to a November 12, 2017 Phantom Stock Agreement

(attached hereto as Exhibit B), Turnkey received 250 Phantom Shares of LTMI. These shares were

granted pursuant to the Phantom Stock Ownership and Long Term Incentive Plan, a copy of which is

attached as Exhibit C to this Complaint. Pursuant to Article 6 of the Phantom Stock Agreement, no

amendment, suspension or termination of the Plan is valid without Turnkey's written consent.

   9.       Under the plan as originally agreed, members of the Phantom Stock Plan are entitled to be

paid based on the value of shares in LTMI. Specifically, the agreed-on payout for one share in the

Phantom Stock Plan would be equal to the sales price of a share in LTMI as determined at the time of



        Complaint                                    -2-
Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 3 of 6




the change of corporate control.

   10.       Turnkey has never signed any written document approving modification of any of the BAA,

the Phantom Stock Agreement, or the Phantom Stock Ownership and Long Term Incentive Plan.

   11.       On or around October 8, 2018, LTMI unilaterally announced by e-mail that LTMI had

decided “to stop monthly payments to our Advisory Board.” Despite this material breach of the BAA,

Turnkey has continued to provide advisory services and continues to be available today to provide the

agreed-on services.

   12.       On or around December 21, 2018, Mr. John Arsenault wrote to Turnkey on behalf of LTMI,

indicating that LTMI wanted to make changes to its phantom stock arrangements.

   13.       Such changes required Turnkey’s consent. Arsenault asked for such consent but Turnkey did

not consent. As such, any purported changes to the BAA, the Phantom Stock Agreement or the

Phantom Stock Ownership and Long Term Incentive Plan are invalid and/or not binding on Turnkey.

   14.       On or around November 18, 2019, there was a merger between Kape Technologies PLC,

KLTM5 Holdings, Inc., LTMI Holding Company, London Trust Media Incorporated.

   15.       This merger agreement constituted a change of control within the meaning of the Phantom

Stock Agreement and, therefore, LTMI was obligated to pay Turnkey the fair value of its phantom

shares. Since the merger Turnkey has been trying to determine the fair value of its Phantom Shares and

receive the payment it is owed

   16.       Despite Turnkey’s efforts, LTMI has not been willing to provide information sufficient to

determine the correct value of the shares.

   17.       On information and belief, under the merger transaction, “major” Phantom Stock owners

were paid more per phantom share than “minor.” However, no such categories of Phantom Stock

owners were authorized under the plan as agreed to between Turnkey and LTMI.



         Complaint                                  -3-
Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 4 of 6




   18.       There is no basis under the plan documents, as agreed to by Turnkey, for LTMI to pay more

per share to some Phantom Stock holders than it paid to others.

   19.       On information and belief, the consideration for the Phantom Shares held by the major

holders included, in addition to cash, shares in Kape Technologies PLC, which is a publicly traded

company. Turnkey was not offered such shares.

   20.       The price of Kape Technologies PLC publicly traded shares doubled during the week

following the announcement of its merger with LTMI. On information and belief, the reason that

Kape’s stock rose so quickly was because the LTMI enterprise valuation, set during the merger, was too

low.

                                       FIRST CAUSE OF ACTION

                           BREACH OF CONTRACT, PHANTOM SHARES

   21.       Plaintiff incorporates the allegations in Paragraphs 1-21 above as though fully restated here.

   22.       Pursuant to the contractual agreements discussed above, LTMI gave Turnkey 250 Phantom

Shares in the company. Under those agreements, there was only one category of Phantom Share holder,

and all Phantom Shareholders had equal rights and were entitled to the same payout per share.

   23.       Because Turnkey never agreed to any modification of the Phantom Stock Ownership and

Long Term Incentive Plan, Turnkey should be paid 0.5 percent of the total consideration that was paid to

the owners of actual shares in LTMI at the time of the merger. To the extent that those owners were

paid in cash, Turnkey should similarly be paid in cash. To the extent that those owners were given

shares of Kape Technologies PLC in return for their Phantom Stock, Turnkey should be paid the same

amount.




         Complaint                                   -4-
Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 5 of 6




                                          SECOND CAUSE OF ACTION

                             BREACH OF CONTRACT, MONTHLY PAYMENTS

   24.       Plaintiff incorporates the allegations in Paragraphs 1-24 above as though fully restated here.

   25.       Pursuant to the contractual agreements discussed above, LTMI agreed to pay Turnkey

$6,000.00 per month in return advisory services. The BAA has never been terminated, and LTMI

should be ordered to pay the balance owed from October 8, 2018 to the present, and to continue to pay

the agreed monthly amount until the agreement is terminated.

                                           THIRD CAUSE OF ACTION

              BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

   26.       Plaintiff incorporates paragraphs 1 through 26 as though fully set forth herein.

   27.       LTMI breached the covenant of good faith and fair dealing by developing and implementing

a scheme to distinguish among phantom shareholders by awarding more compensation to “major”

phantom shareholders than to “minor” phantom shareholders.

                                              RELIEF REQUESTED

                     WHEREFORE, Plaintiff requests that the Court grant the following relief against the

Defendants and each of them:

             A. Find that LTMI breached its contractual obligations;

             B. Award Plaintiff the fair value of 0.5 percent ownership of LTMI as of the date of the

                     merger as damages for LTMI’s breach of its Phantom Share obligation to Turnkey;

             C. Award Plaintiff $6,000.00 per month from October 8, 2018 to the present as damages for

                     LTMI’s breach of its monthly payments obligations

             D. Award of prejudgment interest on benefits awarded, all of which would have accrued by

                     the time of the filing of this Complaint.



         Complaint                                        -5-
Case 1:20-cv-03643-SKC Document 1 Filed 12/11/20 USDC Colorado Page 6 of 6




           E. Provide such other relief as the Court deems equitable and just.



Plaintiff hereby demands that this matter be tried to a jury.



DATED this 11th day of December, 2020.



                                              LAW OFFICE OF DAVID A. MAKMAN

                                               /s/   David Alan Makman

                                              David Alan Makman
                                              LAW OFFICES OF DAVID A. MAKMAN
                                              483 Seaport Court, Suite 103
                                              Redwood City, CA 94063
                                              Tel: (650) 242-1560
                                              David A. Makman, Bar No. 178195
                                              david@makmanlaw.com
                                              Attorney for Plaintiff
                                              Turnkey Linux Ltd.




       Complaint                                      -6-
